 1                                                                           Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   YONG YI,                                           )
                                                        )
10                           Plaintiff,                 )   NO. 2:21−cv−00392−RSM−TLF
                                                        )
11           vs.                                        )   STIPULATION AND
                                                        )   ORDER OF DISMISSAL WITH
12   FINANCIAL ASSISTANCE, INC.                         )   PREJUDICE
                                                        )
13                           Defendant.                 )   NOTE ON MOTION CALENDAR
                                                        )
14                                                      )   April 27, 2021
                                                        )
15                                                      )

16                                           STIPULATION

17           The parties, by and through undersigned counsel, hereby stipulate that this action and all

18   claims and counterclaims herein by any party be dismissed with prejudice and without an award of

19   fees or costs to any party.

20           DATED April 22, 2021.

21    HASSON LAW, LLC                                 ANDERSON SANTIAGO, PLLC
      Attorneys for Defendant                         Attorneys for Plaintiff
22

23    By /s/ Jeffrey I. Hasson                        By /s/ Jason D. Anderson
      Jeffrey I. Hasson, WSBA #23741                  Jason D. Anderson, WSBA #38014
                                                                                Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                              787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:21-cv-00392-RSM-TLF) — 1                                    S EATTLE , WA 98104
                                                                                 (206) 395-2665
 1

 2
                                                 ORDER
 3
            This matter having come on for consideration on the foregoing Stipulation of the
 4
     parties, the Court orders as follows:
 5
            ORDERED, ADJUDGED and DECREED that all claims and counterclaims herein are
 6
     dismissed with prejudice and without an award of fees or costs to any party.
 7
            IT IS SO ORDERED.
 8
            DATED this 28th day of April, 2021.
 9

10

11                                                 A
                                                   RICARDO S. MARTINEZ
12                                                 CHIEF UNITED STATES DISTRICT JUDGE

13

14   Jointly presented by:

15   ANDERSON SANTIAGO, PLLC
     Attorneys for Plaintiff
16
     By /s/ Jason D. Anderson___________
17   Jason D. Anderson, WSBA #46004
     787 Maynard Ave. S.
18   Seattle, Washington 98104
     Telephone: (206) 395-2665
19
     HASSON LAW, LLC
20   Attorneys for Defendant

21   By /s/ Jeffrey I. Hasson
     Jeffrey I. Hasson, WSBA #23741
22   9385 SW Locust Street
     Tigard, OR 97223
23   Telephone: (503) 255-5352


                                                                                Anderson | Santiago
     STIPULATION AND ORDER OF DISMISSAL WITH                              787 M AYNARD A VENUE S OUTH
     PREJUDICE (2:21-cv-00392-RSM-TLF) — 2                                    S EATTLE , WA 98104
                                                                                 (206) 395-2665
